








CONSULTING AGREEMENT













THIS AGREEMENT (the “Agreement”) is entered into this 5th day, May, 2009, by and
between Sanguine Corp. (hereinafter also “SGUI” or “Party”) with offices located
at 6 Green Street, Pasadena, CA and LKB Partners, LLC whose primary offices are
located at 3502 Scotts Lane, #1221, Philadelphia, PA (hereinafter also
 “Consultant” or “Party”) (collectively also “the Parties”),




WHEREAS,




Sanguine Corp. is a biomedical device company with a proprietary perfluorocarbon
product called PHER-02 for use in multiple medical applications, including as a
contrast marker for MRI technology, that is in need of management consulting
work for its commercialization and is desirous of entering into a consulting
agreement with LKB Partners, LLC,




AND,  WHEREAS,




LKB Partners, LLC who is experienced in all matters regarding financial and
managerial implementation and oversight is desirous of entering into a
consulting agreement with Sanguine, Corp to serve as interim Management,




NOW, THEREFORE, in consideration of the covenants of each of the parties given
to the other and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:







RECITALS




1.  

SERVICES




1.1

Effective as of the Effective Date, SGUI engages Consultant and Consultant
accepts an engagement with SGUI to render the consulting services for SGUI as
set forth herein Section 2.1 “Services and Duties of Consultant”.  During the
term of this Agreement, Consultant shall devote his time, attention and
abilities to the business of SGUI as may be necessary for the exercise of the
Consultant’s duties hereunder.  Nothing in this Agreement shall be interpreted
or construed as creating or establishing a relationship of employer and/or
employee between the Consultant and SGUI.








--------------------------------------------------------------------------------

2.

DUTIES                                




2.1

The Consultant shall devote reasonable time and effort to the performance of
this Agreement.  SGUI acknowledges that the Consultant shall also be entitles to
render services to others during the term hereof.  Consultant will work with
current SGUI management to assist in managing the overall business of SGUI..
 This will include, but not be limited to, providing day-to-day oversight on all
matters pertaining to SGUI’s business and endeavors, negotiation and execution
of contracts, reporting on business matters with the SGUI Board of Directors,
managing cash flow and expenses, and any and all other managerial and financial
duties that are reasonable in scope.




3.

TERM




3.1

The term of this Agreement shall be for a period of 24 months from the Effective
Date and may be extended by agreement of both Parties.




4.

REMUNERATION




4.1

SGUI agrees to pay to the Consultant a total of 1,000,000 SGUI common shares.
 In addition, SGUI will grant Consultant options to purchase up to 9.5 percent
of the SGUI outstanding common shares at a price of .10 expiring on December 31,
2013.  The options will contain a provision that will provide Consultant, in the
event that within a three-year period commencing from the execution date of this
Agreement SGUI increases, for any reason, its overall common share issuance,
inclusive of issuance of a convertible security or securities into SGUI common
shares, the right to acquire up to 9.5 percent of the increased SGUI common
shares at the .10 price per share.  In addition, the Consultant will be paid a
monthly fee of $8,000 when, and if, affordable to SGUI to do so.  In the event
that SGUI cannot fulfill the $8,000 per month fee, the Consultant may elect to
receive the compensation in common shares.  




4.2

SGUI will also reimburse Consultant for any and all related expenses provided
that receipts are presented to SGUI for those expenses.




5.0

CONFIDENTIALITY




5.1

The Consultant acknowledges SGUI will have reporting and disclosure requirements
under all applicable securities legislation.  The Consultant covenants and
agrees that it shall not any time, during or after the termination of the
Consultant’s engagement by SGUI, reveal, divulge, or make known to any person
(other than SGUI or its affiliates) or use for his own accounts any confidential
information that may be proprietary to SGUI.  





--------------------------------------------------------------------------------

 

5.2

The Consultant warrants and represents that he is duly qualified to perform his
duties hereunder, and further covenants this in performing his duties will not
engage in any activity that is in violation of any applicable securities laws.




      6.0

 CHANGE OF CONTROL AND SALE OF SGUI




6.1

The Consultant acknowledges that in the event that there is a sale of, or change
of control of SGUI that this Agreement may be terminated, or significantly
amended and SGUI cannot guarantee that the Consultant will continue his
services.  In this event SGUI and Consultant will agree upon a reasonable
settlement.




7.

              NOTICES




7.1

Any notices delivered or received between either party shall be deemed to be
received:




(a)

if it was delivered in person, on the day it was delivered;

(b)

if it was sent by facsimile transmission, on the day it was delivered;

(c)

it was sent by mail, on the day it was received to the following address:




LKB Partners, LLC

Frank Marra, Pres

3502 Scotts Lane

#1221

Philadelphia, PA 19129




Sanguine Corp.

Tom Drees

6 Green Street

Pasadena, CA




8.

               MODIFICATIONS OF AGREEMENT




8.1

Any modification of this Agreement must be made in writing and signed by both
paries.




9.

  GOVERNING LAW




9.1

 This Agreement shall be governed by and construed in  

 accordance with the laws of the State of California.








--------------------------------------------------------------------------------

10.

             ASSIGNABILITY




10.1

This Agreement may be assigned to a third party with notification by Consultant
to Sanguine within 15 days from the assigning date.




11.

             ENTIRE AGREEMENT




11.1

The covenants in this Agreement shall be construed as an agreement independent
of any other provision in this Agreement.  The parties acknowledge that’s it is
their intention that the provisions of this Agreement are binding only to the
extent that they may be lawful under existing applicable laws and in the event
that any provision of this Agreement is determined by a court od law to be
overly broad or unenforceable, the remaining valid provisions shall remain in
full force and effect.  This Agreement constitutes the entire agreement between
the parties hereto for the services to be performed as herein described and the
mutual covenants contained herein constitute due an adequate consideration for
the full performance by each party of its obligations under this Agreement and
any and all previous agreements, written or oral, expressed or implied, between
the parties or on their releases and forever discharges the other of an from all
manner of action, causes of action, claims or demands whatsoever under or in
respect of any agreement.




12.

             GENERAL MATTERS




12.1

The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or of any other provisions of this Agreement.




12.2

This Agreement shall be binding upon the parties hereto and shall enure to the
benefit of and shall be enforceable by each of the parties hereto and their
respective successors and assigns.







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the 5th
day of May, 2009







Frank Marra, LKB Partners, LLC

Tom Drees , Sanguine Corp.




/s/Frank Marra

/s/Tom Drees












